DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Feng et al. [U.S. Pub. No. 2012/0244802] in view of Fahs et al. [WO 2009/125324] (for clearer illustration).
Regarding Claim 1, Feng et al. shows an 8-shaped inductive coil device (Fig. 4c, Paragraph [0034]) comprising:
a first spiral coil (434) comprising a plurality of first metal segments (see Fig. 4c, Paragraph [0034]) and a plurality of crossing connection segments (see Fig. 4c and Drawing 1 below, crossing connection segments CCS1, CCS2) disposed at a first metal layer (see Fig. 4c, light shade) and a second metal layer (see Fig. 4c, dark shade) respectively (Paragraph [0037]) and comprising at least a pair of first connection terminals (see Fig. 4c and Drawing 1 below, 
a second spiral coil (432) comprising at least a pair of second connection terminals (see Fig. 4c and Drawing 1 below, connection terminals CT3, CT4); and
a connection segment structure (450) configured to electrically couple the first connection terminals and the second connection terminals (see Fig. 4c and Drawing 1 below, element 450 electrically couple connection terminals CT1, CT2 to respectively CT3, CT4);
wherein the first spiral coil (434) and the second spiral coil (432) are disposed neighboring to each other (see Fig. 4c) along an imaginary line (see Fig. 4c and Drawing 1 below, imaginary line IL) passing through a central region of each of ranges respectively surrounded by the first spiral coil and the second spiral coil (see Fig. 4c and Drawing 1 below, imaginary line IL passing through a central region of each of ranges respectively surrounded by element 434 and element 432), the connection segment structure (450) and the crossing connection segments (crossing connection segments CCS1, CCS2) electrically couple a part of the first metal segments vertical to the imaginary line (see Fig. 4c and Drawing 1 below), and the connection segment structure (450) and the crossing connection segments (crossing connection segments CCS1, CCS2) are disposed on the imaginary line (see Fig. 4c and Drawing 1 below), wherein one of the crossing connection segments is adjacent to the connection segment structure (see Fig. 4c and Drawing 1 above, crossing connection segment CCS2 is adjacent [not distant or nearby] to element 450, see Response to Arguments below).
For clearer illustration, Fahs et al. shows an 8-shaped inductor (Figs. 1 and 3) teaching and suggesting the first spiral coil (2) comprising at least a pair of first connection terminals (left and right connection terminals connected to CR), the second spiral coil (1) comprising at least a pair of second connection terminals (left and right connection terminals connected to CR); and 
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have the first spiral coil comprising at least a pair of first connection terminals, the second spiral coil comprising at least a pair of second connection terminals; and the connection segment structure configured to electrically couple the first connection terminals and the second connection terminals as taught by Fahs et al. for the device as disclosed by Feng et al. to facilitate electrical connection to form an 8-shaped inductor to obtain desirable operating characteristics for inductance values.
Regarding Claim 2, Feng et al. shows the first metal segments (segments of elements 434) comprise a first part (left or right part of element 434) that is parallel to the imaginary line (see Fig. 4c and Drawing 1 below) and a second part (top or bottom part of element 434) that is vertical to the imaginary line (see Fig. 4c and Drawing 1 below).
Regarding Claim 7, Feng et al. shows the 8-shaped inductive coil device is an inductor device (Paragraph [0034]) and the first spiral coil (434) further comprises a pair of voltage input (408) and output (409) terminals.
Feng et al. in view of Fahs et al. does not explicitly disclose voltage for the input and output terminals. However, having voltage input and output terminals would have been an obvious design choice based on intended and/or environmental use to obtain desirable operating characteristics.
Regarding Claim 8, Feng et al. shows the connection segment structure (450) comprises at least one first connection metal segment (light shade) disposed at the first metal layer (M1, Paragraph [0037]) and at least one second connection metal segment (dark shade such as 450a-450f) disposed at the second metal layer (M2, Paragraph [0037]) that crosses over the first connection metal segment (see Fig. 4c, Paragraph [0037]).
.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Feng et al. in view of Fahs et al. as applied to claims 1-2 above, and further in view of Huang et al. [U.S. Pub. No. 2016/0035671].
Regarding Claim 3, Feng et al. in view of Fahs et al. shows the claimed invention as applied above but does not show a first width of the first part of the first metal segments is smaller than a second width of the second part of the first metal segments.
Huang et al. shows an inductor (Figs. 5A-5D) teaching and suggesting a first width (W2) of the first part (W2 of elements 510a-510d or 510b-0) of the first metal segments (510a-510d) is smaller than a second width (W) of the second part (W of elements 510-510d or 510b-1) of the first metal segments (Paragraph [0026]).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have a first width of the first part of the first metal segments is smaller than a second width of the second part of the first metal segments as taught by Huang et al. for the device as disclosed by Feng et al. in view of Fahs et al. to decrease parasitic capacitance to improve self-resonant frequency and quality factor Q (Paragraph [0012]).

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Feng et al. in view of Fahs et al. as applied to claim 1 above, and further in view of Roy et al. [U.S. Pub. No. 2014/0111019].

Feng et al. in view of Fahs et al. does not explicitly disclose voltage for input and output terminals.
Roy et al. shows a device (Fig. 3A) teaching and suggesting voltage for input (V+) and output (V-) terminals (see Fig. 3A).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have voltage for input and output terminals as taught by Roy et al. for the device as disclosed by Feng et al. in view of Fahs et al. to induce voltage on the loops to obtain desirable operating characteristics for inductance values (Paragraph [0152]).

Claims 1-2 and 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Feng et al. [U.S. Pub. No. 2012/0244802] in view of Tsai et al. [U.S. Pub. No. 2015/0381135] (for clearer illustration).
Regarding Claim 1, Feng et al. shows an 8-shaped inductive coil device (Fig. 4c, Paragraph [0034]) comprising:
a first spiral coil (434) comprising a plurality of first metal segments (see Fig. 4c, Paragraph [0034]) and a plurality of crossing connection segments (see Fig. 4c and Drawing 1 below, crossing connection segments CCS1, CCS2) disposed at a first metal layer (see Fig. 4c, light shade) and a second metal layer (see Fig. 4c, dark shade) respectively (Paragraph [0037]) and comprising at least a pair of first connection terminals (see Fig. 4c and Drawing 1 below, connection terminals CT1, CT2), wherein the first metal layer and the second metal layer are adjacent to each other (see Fig. 4c and Drawing 1 below, light shade and dark shade are adjacent to each other, Paragraph [0037]);

a connection segment structure (450) configured to electrically couple the first connection terminals and the second connection terminals (see Fig. 4c and Drawing 1 below, element 450 electrically couple connection terminals CT1, CT2 to respectively CT3, CT4);
wherein the first spiral coil (434) and the second spiral coil (432) are disposed neighboring to each other (see Fig. 4c) along an imaginary line (see Fig. 4c and Drawing 1 below, imaginary line IL) passing through a central region of each of ranges respectively surrounded by the first spiral coil and the second spiral coil (see Fig. 4c and Drawing 1 below, imaginary line IL passing through a central region of each of ranges respectively surrounded by element 434 and element 432), the connection segment structure (450) and the crossing connection segments (crossing connection segments CCS1, CCS2) electrically couple a part of the first metal segments vertical to the imaginary line (see Fig. 4c and Drawing 1 below), and the connection segment structure (450) and the crossing connection segments (crossing connection segments CCS1, CCS2) are disposed on the imaginary line (see Fig. 4c and Drawing 1 below), wherein one of the crossing connection segments is adjacent to the connection segment structure (see Fig. 4c and Drawing 1 above, crossing connection segment CCS2 is adjacent [not distant or nearby] to element 450, see Response to Arguments below).
For clearer illustration, Tsai et al. shows a device (Fig. 1) teaching and suggesting the first spiral coil (114) comprising at least a pair of first connection terminals (146, 148), the second spiral coil (112) comprising at least a pair of second connection terminals (142, 144); and the connection segment structure (120) configured to electrically couple the first connection terminals and the second connection terminals (see Fig. 1, Paragraph [0023]).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have the first spiral coil comprising at least a pair of first connection terminals, the second spiral coil comprising at least a pair of second connection 
Regarding Claim 2, Feng et al. shows the first metal segments (segments of elements 434) comprise a first part (left or right part of element 434) that is parallel to the imaginary line (see Fig. 4c and Drawing 1 below) and a second part (top or bottom part of element 434) that is vertical to the imaginary line (see Fig. 4c and Drawing 1 below).
Regarding Claim 7, Feng et al. shows the 8-shaped inductive coil device is an inductor device (Paragraph [0034]) and the first spiral coil (434) further comprises a pair of voltage input (408) and output (409) terminals.
Feng et al. in view of Tsai et al. does not explicitly disclose voltage for the input and output terminals. However, having voltage input and output terminals would have been an obvious design choice based on intended and/or environmental use to obtain desirable operating characteristics.
Regarding Claim 8, Feng et al. shows the connection segment structure (450) comprises at least one first connection metal segment (light shade) disposed at the first metal layer (M1, Paragraph [0037]) and at least one second connection metal segment (dark shade such as 450a-450f) disposed at the second metal layer (M2, Paragraph [0037]) that crosses over the first connection metal segment (see Fig. 4c, Paragraph [0037]).
Tsai et al. shows the connection segment structure (120) comprises at least one first connection metal segment (segment between nodes 142, 146) disposed at the first metal layer (see Fig. 1) and at least one second connection metal segment (segment between nodes 148, 144) disposed at the second metal layer (see Fig. 1) that crosses over the first connection metal segment (see Fig. 1, Paragraph [0023]).

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Feng et al. in view of Tsai et al. as applied to claims 1-2 above, and further in view of Huang et al. [U.S. Pub. No. 2016/0035671].
Regarding Claim 3, Feng et al. in view Tsai et al. shows the claimed invention as applied above but does not show a first width of the first part of the first metal segments is smaller than a second width of the second part of the first metal segments.
Huang et al. shows an inductor (Figs. 5A-5D) teaching and suggesting a first width (W2) of the first part (W2 of elements 510a-510d or 510b-0) of the first metal segments (510a-510d) is smaller than a second width (W) of the second part (W of elements 510-510d or 510b-1) of the first metal segments (Paragraph [0026]).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have a first width of the first part of the first metal segments is smaller than a second width of the second part of the first metal segments as taught by Huang et al. for the device as disclosed by Feng et al. in view of Tsai et al. to decrease parasitic capacitance to improve self-resonant frequency and quality factor Q (Paragraph [0012]).

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Feng et al. in view of Tsai et al. as applied to claim 1 above, and further in view of Roy et al. [U.S. Pub. No. 2014/0111019].
Regarding Claim 7, Feng et al. shows the 8-shaped inductive coil device is an inductor device (Paragraph [0034]) and the first spiral coil (434) further comprises a pair of input (408) and output (409) terminals.
Feng et al. in view of Tsai et al. does not explicitly disclose voltage for input and output terminals.
Roy et al. shows a device (Fig. 3A) teaching and suggesting voltage for input (V+) and output (V-) terminals (see Fig. 3A).


    PNG
    media_image1.png
    683
    705
    media_image1.png
    Greyscale

Drawing 1

Claims 1-2 and 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mattsson [U.S. Pub. No. 2016/0225509] in view of Fahs et al. [WO 2009/125324] (for clearer illustration).
Regarding Claim 1, Mattsson shows an 8-shaped inductive coil device (Figs. 1-4, Paragraph [0033]) comprising:
a first spiral coil (lower coil or W2) comprising a plurality of first metal segments (see Fig. 3) and a plurality of crossing connection segments (see Fig. 3 and Drawing 2 below, crossing connection segments CCS1, CCS2) disposed at a first metal layer (see Figs. 3-4, Paragraph [0032]) and a second metal layer (see Figs. 3-4, Paragraph [0034]) respectively (Paragraphs [0032], [0034]) and comprising at least a pair of first connection terminals (see Fig. 3 and Drawing 2 below, connection terminals CT1, CT2), wherein the first metal layer and the second metal layer are adjacent to each other (see Figs. 3-4 and Drawing 2 below, first and second metal layers are adjacent to each other, Paragraphs [0032], [0034]);
a second spiral coil (upper coil or W4) comprising at least a pair of second connection terminals (see Fig. 3 and Drawing 2 below, connection terminals CT3, CT4); and
a connection segment structure (see Fig. 3 and Drawing 2 below, connection segment structure CSS) configured to electrically couple the first connection terminals and the second connection terminals (see Fig. 3 and Drawing 2 below, connection segment structure CSS electrically couple connection terminals CT1, CT2 to respectively CT3, CT4);
wherein the first spiral coil (lower coil or W2) and the second spiral coil (upper coil or W4) are disposed neighboring to each other (see Fig. 3) along an imaginary line (see Fig. 3 and Drawing 2 below, imaginary line IL) passing through a central region of each of ranges respectively surrounded by the first spiral coil and the second spiral coil (see Fig. 3 and Drawing 2 below, imaginary line IL passing through a central region of each of ranges respectively surrounded by lower coil or W2 and upper coil or W4), the connection segment structure (connection segment structure CSS) and the crossing connection segments (crossing 
For clearer illustration, Fahs et al. shows an 8-shaped inductor (Figs. 1 and 3) teaching and suggesting the first spiral coil (2) comprising at least a pair of first connection terminals (left and right connection terminals connected to CR), the second spiral coil (1) comprising at least a pair of second connection terminals (left and right connection terminals connected to CR); and the connection segment structure (CR) configured to electrically couple the first connection terminals and the second connection terminals (see Fig. 1).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have the first spiral coil comprising at least a pair of first connection terminals, the second spiral coil comprising at least a pair of second connection terminals; and the connection segment structure configured to electrically couple the first connection terminals and the second connection terminals as taught by Fahs et al. for the device as disclosed by Mattsson to facilitate electrical connection to form an 8-shaped inductor to obtain desirable operating characteristics for inductance values.
Regarding Claim 2, Mattsson shows the first metal segments (segments of elements lower coil or W2) comprise a first part (left or right part of lower coil or W2) that is parallel to the imaginary line (see Fig. 3 and Drawing 2 below, Paragraph [0034] disclose the winding can be a square) and a second part (top or bottom part of lower coil or W2) that is vertical to the imaginary line (see Fig. 3 and Drawing 2 below, Paragraph [0034] disclose the winding can be a square).

Mattsson in view of Fahs et al. does not explicitly disclose voltage for the input and output terminals. However, having voltage input and output terminals would have been an obvious design choice based on intended and/or environmental use to obtain desirable operating characteristics.
Regarding Claim 8, Mattsson shows the connection segment structure (connection segment structure CSS) comprises at least one first connection metal segment disposed at the first metal layer (see Fig. 4, Paragraph [0034]) and at least one second connection metal segment disposed at the second metal layer (see Fig. 4, Paragraph [0034]) that crosses over the first connection metal segment (see Fig. 4, Paragraph [0034]).
Fahs et al. shows the connection segment structure (CR) comprises at least one first connection metal segment (Ma) disposed at the first metal layer (see Fig. 3) and at least one second connection metal segment (Mb) disposed at the second metal layer (see Fig. 3) that crosses over the first connection metal segment (see Fig. 3).

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mattsson in view of Fahs et al. as applied to claim 1 above, and further in view of Feng et al. [U.S. Pub. No. 2012/0244802].
Regarding Claim 2, Mattsson in view of Fahs et al. shows the claimed invention as applied above.
In addition, Feng et al. shows the first metal segments (segments of elements 434) comprise a first part (left or right part of element 434) that is parallel to the imaginary line (see Fig. 4c and Drawing 1 above) and a second part (top or bottom part of element 434) that is vertical to the imaginary line (see Fig. 4c and Drawing 1 above).
.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mattsson in view of Fahs et al. as applied to claims 1-2 above, and further in view of Huang et al. [U.S. Pub. No. 2016/0035671].
Regarding Claim 3, Mattsson in view of Fahs et al. shows the claimed invention as applied above but does not show a first width of the first part of the first metal segments is smaller than a second width of the second part of the first metal segments.
Huang et al. shows an inductor (Figs. 5A-5D) teaching and suggesting a first width (W2) of the first part (W2 of elements 510a-510d or 510b-0) of the first metal segments (510a-510d) is smaller than a second width (W) of the second part (W of elements 510-510d or 510b-1) of the first metal segments (Paragraph [0026]).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have a first width of the first part of the first metal segments is smaller than a second width of the second part of the first metal segments as taught by Huang et al. for the device as disclosed by Mattsson in view of Fahs et al. to decrease parasitic capacitance to improve self-resonant frequency and quality factor Q (Paragraph [0012]).

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mattsson in view of Fahs et al. and Feng et al. as applied to claim 2 above, and further in view of Huang et al. [U.S. Pub. No. 2016/0035671].

Huang et al. shows an inductor (Figs. 5A-5D) teaching and suggesting a first width (W2) of the first part (W2 of elements 510a-510d or 510b-0) of the first metal segments (510a-510d) is smaller than a second width (W) of the second part (W of elements 510-510d or 510b-1) of the first metal segments (Paragraph [0026]).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have a first width of the first part of the first metal segments is smaller than a second width of the second part of the first metal segments as taught by Huang et al. for the device as disclosed by Mattsson in view of Fahs et al. and Feng et al. to decrease parasitic capacitance to improve self-resonant frequency and quality factor Q (Paragraph [0012]).

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mattsson in view of Fahs et al. as applied to claim 1 above, and further in view of Roy et al. [U.S. Pub. No. 2014/0111019].
Regarding Claim 7, Mattsson shows the 8-shaped inductive coil device is an inductor device (Paragraph [0033]) and the first spiral coil (lower coil or W2) further comprises a pair of input and output terminals (see Figs. 1-3).
Mattsson in view of Fahs et al. does not explicitly disclose voltage for input and output terminals.
Roy et al. shows a device (Fig. 3A) teaching and suggesting voltage for input (V+) and output (V-) terminals (see Fig. 3A).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have voltage for input and output terminals as taught by Roy .


Claims 1-2 and 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mattsson [U.S. Pub. No. 2016/0225509] in view of Tsai et al. [U.S. Pub. No. 2015/0381135] (for clearer illustration).
Regarding Claim 1, Mattsson shows an 8-shaped inductive coil device (Figs. 1-4, Paragraph [0033]) comprising:
a first spiral coil (lower coil or W2) comprising a plurality of first metal segments (see Fig. 3) and a plurality of crossing connection segments (see Fig. 3 and Drawing 2 below, crossing connection segments CCS1, CCS2) disposed at a first metal layer (see Figs. 3-4, Paragraph [0032]) and a second metal layer (see Figs. 3-4, Paragraph [0034]) respectively (Paragraphs [0032], [0034]) and comprising at least a pair of first connection terminals (see Fig. 3 and Drawing 2 below, connection terminals CT1, CT2), wherein the first metal layer and the second metal layer are adjacent to each other (see Figs. 3-4 and Drawing 2 below, first and second metal layers are adjacent to each other, Paragraphs [0032], [0034]);
a second spiral coil (upper coil or W4) comprising at least a pair of second connection terminals (see Fig. 3 and Drawing 2 below, connection terminals CT3, CT4); and
a connection segment structure (see Fig. 3 and Drawing 2 below, connection segment structure CSS) configured to electrically couple the first connection terminals and the second connection terminals (see Fig. 3 and Drawing 2 below, connection segment structure CSS electrically couple connection terminals CT1, CT2 to respectively CT3, CT4);
wherein the first spiral coil (lower coil or W2) and the second spiral coil (upper coil or W4) are disposed neighboring to each other (see Fig. 3) along an imaginary line (see Fig. 3 and Drawing 2 below, imaginary line IL) passing through a central region of each of ranges 
For clearer illustration, Tsai et al. shows a device (Fig. 1) teaching and suggesting the first spiral coil (114) comprising at least a pair of first connection terminals (146, 148), the second spiral coil (112) comprising at least a pair of second connection terminals (142, 144); and the connection segment structure (120) configured to electrically couple the first connection terminals and the second connection terminals (see Fig. 1, Paragraph [0023]).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have the first spiral coil comprising at least a pair of first connection terminals, the second spiral coil comprising at least a pair of second connection terminals; and the connection segment structure configured to electrically couple the first connection terminals and the second connection terminals as taught by Tsai et al. for the device as disclosed by Mattsson to facilitate electrical connection to obtain desirable operating characteristics for inductance values (Paragraph [0023]).
Regarding Claim 2, Mattsson shows the first metal segments (segments of elements lower coil or W2) comprise a first part (left or right part of lower coil or W2) that is parallel to the imaginary line (see Fig. 3 and Drawing 2 below, Paragraph [0034] disclose the winding can be a 
Regarding Claim 7, Mattsson shows the 8-shaped inductive coil device is an inductor device (Paragraph [0033]) and the first spiral coil (lower coil or W2) further comprises a pair of input and output terminals (see Figs. 1-3).
Mattsson in view of Tsai et al. does not explicitly disclose voltage for the input and output terminals. However, having voltage input and output terminals would have been an obvious design choice based on intended and/or environmental use to obtain desirable operating characteristics.
Regarding Claim 8, Mattsson shows the connection segment structure (connection segment structure CSS) comprises at least one first connection metal segment disposed at the first metal layer (see Fig. 4, Paragraph [0034]) and at least one second connection metal segment disposed at the second metal layer (see Fig. 4, Paragraph [0034]) that crosses over the first connection metal segment (see Fig. 4, Paragraph [0034]).
Tsai et al. shows the connection segment structure (120) comprises at least one first connection metal segment (segment between nodes 142, 146) disposed at the first metal layer (see Fig. 1) and at least one second connection metal segment (segment between nodes 148, 144) disposed at the second metal layer (see Fig. 1) that crosses over the first connection metal segment (see Fig. 1, Paragraph [0023]).

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mattsson in view of Tsai et al. as applied to claim 1 above, and further in view of Feng et al. [U.S. Pub. No. 2012/0244802].
Regarding Claim 2, Mattsson in view of Tsai et al. shows the claimed invention as applied above.

Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have the first metal segments comprise a first part that is parallel to the imaginary line and a second part that is vertical to the imaginary line as taught by Feng et al. for the device as disclosed by Mattsson in view of Tsai et al. to simplify and compact inductor arrangements to reduce space occupied is desirable and achieve desired Q factor (Paragraphs [0015], [0043]).

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mattsson in view of Tsai et al. as applied to claims 1-2 above, and further in view of Huang et al. [U.S. Pub. No. 2016/0035671].
Regarding Claim 3, Mattsson in view Tsai et al. shows the claimed invention as applied above but does not show a first width of the first part of the first metal segments is smaller than a second width of the second part of the first metal segments.
Huang et al. shows an inductor (Figs. 5A-5D) teaching and suggesting a first width (W2) of the first part (W2 of elements 510a-510d or 510b-0) of the first metal segments (510a-510d) is smaller than a second width (W) of the second part (W of elements 510-510d or 510b-1) of the first metal segments (Paragraph [0026]).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have a first width of the first part of the first metal segments is smaller than a second width of the second part of the first metal segments as taught by Huang et al. for the device as disclosed by Mattsson in view of Tsai et al. to decrease parasitic capacitance to improve self-resonant frequency and quality factor Q (Paragraph [0012]).

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mattsson in view of Tsai et al. and Feng et al. as applied to claim 2 above, and further in view of Huang et al. [U.S. Pub. No. 2016/0035671].
Regarding Claim 3, Mattsson in view of Tsai et al. and Feng et al. shows the claimed invention as applied above but does not show a first width of the first part of the first metal segments is smaller than a second width of the second part of the first metal segments.
Huang et al. shows an inductor (Figs. 5A-5D) teaching and suggesting a first width (W2) of the first part (W2 of elements 510a-510d or 510b-0) of the first metal segments (510a-510d) is smaller than a second width (W) of the second part (W of elements 510-510d or 510b-1) of the first metal segments (Paragraph [0026]).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have a first width of the first part of the first metal segments is smaller than a second width of the second part of the first metal segments as taught by Huang et al. for the device as disclosed by Mattsson in view of Fahs et al. and Tsai et al. to decrease parasitic capacitance to improve self-resonant frequency and quality factor Q (Paragraph [0012]).

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mattsson in view of Tsai et al. as applied to claim 1 above, and further in view of Roy et al. [U.S. Pub. No. 2014/0111019].
Regarding Claim 7, Mattsson shows the 8-shaped inductive coil device is an inductor device (Paragraph [0033]) and the first spiral coil (lower coil or W2) further comprises a pair of input and output terminals (see Figs. 1-3).
Mattsson in view of Tsai et al. does not explicitly disclose voltage for input and output terminals.

Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have voltage for input and output terminals as taught by Roy et al. for the device as disclosed by Mattsson in view of Tsai et al. to induce voltage on the loops to obtain desirable operating characteristics for inductance values (Paragraph [0152]).

    PNG
    media_image2.png
    906
    1000
    media_image2.png
    Greyscale

Drawing 2

Claims 1-2 and 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Feng et al. [U.S. Pub. No. 2012/0244802] in view of Fahs et al. [WO 2009/125324] (for clearer illustration).
Regarding Claim 1 (another interpretation), Feng et al. shows an 8-shaped inductive coil device (Fig. 4c, Paragraph [0034]) comprising:
a first spiral coil (432) comprising a plurality of first metal segments (see Fig. 4c, Paragraph [0034]) and a plurality of crossing connection segments (see Fig. 4c and Drawing A below, crossing connection segments CCS1, CCS2) disposed at a first metal layer (see Fig. 4c, light shade) and a second metal layer (see Fig. 4c, dark shade) respectively (Paragraph [0037]) and comprising at least a pair of first connection terminals (see Fig. 4c and Drawing A below, connection terminals CT1, CT2), wherein the first metal layer and the second metal layer are adjacent to each other (see Fig. 4c and Drawing A below, light shade and dark shade are adjacent to each other, Paragraph [0037]);
a second spiral coil (434) comprising at least a pair of second connection terminals (see Fig. 4c and Drawing A below, connection terminals CT3, CT4); and
a connection segment structure (450) configured to electrically couple the first connection terminals and the second connection terminals (see Fig. 4c and Drawing A below, element 450 electrically couple connection terminals CT1, CT2 to respectively CT3, CT4);
wherein the first spiral coil (432) and the second spiral coil (434) are disposed neighboring to each other (see Fig. 4c) along an imaginary line (see Fig. 4c and Drawing A below, imaginary line IL) passing through a central region of each of ranges respectively surrounded by the first spiral coil and the second spiral coil (see Fig. 4c and Drawing A below, imaginary line IL passing through a central region of each of ranges respectively surrounded by element 432 and element 434), the connection segment structure (450) and the crossing connection segments (crossing connection segments CCS1, CCS2) electrically couple a part of the first metal segments vertical to the imaginary line (see Fig. 4c and Drawing A 
For clearer illustration, Fahs et al. shows an 8-shaped inductor (Figs. 1 and 3) teaching and suggesting the first spiral coil (1) comprising at least a pair of first connection terminals (left and right connection terminals connected to CR), the second spiral coil (2) comprising at least a pair of second connection terminals (left and right connection terminals connected to CR); and the connection segment structure (CR) configured to electrically couple the first connection terminals and the second connection terminals (see Fig. 1).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have the first spiral coil comprising at least a pair of first connection terminals, the second spiral coil comprising at least a pair of second connection terminals; and the connection segment structure configured to electrically couple the first connection terminals and the second connection terminals as taught by Fahs et al. for the device as disclosed by Feng et al. to facilitate electrical connection to form an 8-shaped inductor to obtain desirable operating characteristics for inductance values.
Regarding Claim 2, Feng et al. shows the first metal segments (segments of elements 432) comprise a first part (left or right part of element 432) that is parallel to the imaginary line (see Fig. 4c and Drawing A below) and a second part (top or bottom part of element 432) that is vertical to the imaginary line (see Fig. 4c and Drawing A below).
Regarding Claim 7, Feng et al. shows the 8-shaped inductive coil device is an inductor device (Paragraph [0034]) and the first spiral coil (432) further comprises a pair of voltage input (408) and output (409) terminals (element 432 electrically connected to elements 408, 409).

Regarding Claim 8, Feng et al. shows the connection segment structure (450) comprises at least one first connection metal segment (light shade) disposed at the first metal layer (M1, Paragraph [0037]) and at least one second connection metal segment (dark shade such as 450a-450f) disposed at the second metal layer (M2, Paragraph [0037]) that crosses over the first connection metal segment (see Fig. 4c, Paragraph [0037]).
Fahs et al. shows the connection segment structure (CR) comprises at least one first connection metal segment (Ma) disposed at the first metal layer (see Fig. 3) and at least one second connection metal segment (Mb) disposed at the second metal layer (see Fig. 3) that crosses over the first connection metal segment (see Fig. 3).

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Feng et al. in view of Fahs et al. as applied to claims 1-2 above, and further in view of Huang et al. [U.S. Pub. No. 2016/0035671].
Regarding Claim 3, Feng et al. in view of Fahs et al. shows the claimed invention as applied above but does not show a first width of the first part of the first metal segments is smaller than a second width of the second part of the first metal segments.
Huang et al. shows an inductor (Figs. 5A-5D) teaching and suggesting a first width (W2) of the first part (W2 of elements 510a-510d or 510b-0) of the first metal segments (510a-510d) is smaller than a second width (W) of the second part (W of elements 510-510d or 510b-1) of the first metal segments (Paragraph [0026]).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have a first width of the first part of the first metal segments .

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Feng et al. in view of Fahs et al. as applied to claim 1 above, and further in view of Roy et al. [U.S. Pub. No. 2014/0111019].
Regarding Claim 7, Feng et al. shows the 8-shaped inductive coil device is an inductor device (Paragraph [0034]) and the first spiral coil (432) further comprises a pair of voltage input (408) and output (409) terminals (element 432 electrically connected to elements 408, 409).
Feng et al. in view of Fahs et al. does not explicitly disclose voltage for input and output terminals.
Roy et al. shows a device (Fig. 3A) teaching and suggesting voltage for input (V+) and output (V-) terminals (see Fig. 3A).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have voltage for input and output terminals as taught by Roy et al. for the device as disclosed by Feng et al. in view of Fahs et al. to induce voltage on the loops to obtain desirable operating characteristics for inductance values (Paragraph [0152]).

Claims 1-2 and 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Feng et al. [U.S. Pub. No. 2012/0244802] in view of Tsai et al. [U.S. Pub. No. 2015/0381135] (for clearer illustration).
Regarding Claim 1 (another interpretation), Feng et al. shows an 8-shaped inductive coil device (Fig. 4c, Paragraph [0034]) comprising:

a second spiral coil (434) comprising at least a pair of second connection terminals (see Fig. 4c and Drawing A below, connection terminals CT3, CT4); and
a connection segment structure (450) configured to electrically couple the first connection terminals and the second connection terminals (see Fig. 4c and Drawing A below, element 450 electrically couple connection terminals CT1, CT2 to respectively CT3, CT4);
wherein the first spiral coil (432) and the second spiral coil (434) are disposed neighboring to each other (see Fig. 4c) along an imaginary line (see Fig. 4c and Drawing A below, imaginary line IL) passing through a central region of each of ranges respectively surrounded by the first spiral coil and the second spiral coil (see Fig. 4c and Drawing A below, imaginary line IL passing through a central region of each of ranges respectively surrounded by element 432 and element 434), the connection segment structure (450) and the crossing connection segments (crossing connection segments CCS1, CCS2) electrically couple a part of the first metal segments vertical to the imaginary line (see Fig. 4c and Drawing A below), and the connection segment structure (450) and the crossing connection segments (crossing connection segments CCS1, CCS2) are disposed on the imaginary line (see Fig. 4c and Drawing A below), wherein one of the crossing connection segments is adjacent to the connection segment structure (see Fig. 4c and Drawing A above, crossing connection segment CCS2 is adjacent [not distant or nearby] to element 450).

Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have the first spiral coil comprising at least a pair of first connection terminals, the second spiral coil comprising at least a pair of second connection terminals; and the connection segment structure configured to electrically couple the first connection terminals and the second connection terminals as taught by Tsai et al. for the device as disclosed by Feng et al. to facilitate electrical connection to obtain desirable operating characteristics for inductance values (Paragraph [0023]).
Regarding Claim 2, Feng et al. shows the first metal segments (segments of elements 432) comprise a first part (left or right part of element 432) that is parallel to the imaginary line (see Fig. 4c and Drawing A below) and a second part (top or bottom part of element 432) that is vertical to the imaginary line (see Fig. 4c and Drawing A below).
Regarding Claim 7, Feng et al. shows the 8-shaped inductive coil device is an inductor device (Paragraph [0034]) and the first spiral coil (432) further comprises a pair of voltage input (408) and output (409) terminals (element 432 electrically connected to elements 408, 409).
Feng et al. in view of Fahs et al. does not explicitly disclose voltage for the input and output terminals. However, having voltage input and output terminals would have been an obvious design choice based on intended and/or environmental use to obtain desirable operating characteristics.
Regarding Claim 8, Feng et al. shows the connection segment structure (450) comprises at least one first connection metal segment (light shade) disposed at the first metal layer (M1, 
Tsai et al. shows the connection segment structure (120) comprises at least one first connection metal segment (segment between nodes 142, 146) disposed at the first metal layer (see Fig. 1) and at least one second connection metal segment (segment between nodes 148, 144) disposed at the second metal layer (see Fig. 1) that crosses over the first connection metal segment (see Fig. 1, Paragraph [0023]).

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Feng et al. in view of Tsai et al. as applied to claims 1-2 above, and further in view of Huang et al. [U.S. Pub. No. 2016/0035671].
Regarding Claim 3, Feng et al. in view Tsai et al. shows the claimed invention as applied above but does not show a first width of the first part of the first metal segments is smaller than a second width of the second part of the first metal segments.
Huang et al. shows an inductor (Figs. 5A-5D) teaching and suggesting a first width (W2) of the first part (W2 of elements 510a-510d or 510b-0) of the first metal segments (510a-510d) is smaller than a second width (W) of the second part (W of elements 510-510d or 510b-1) of the first metal segments (Paragraph [0026]).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have a first width of the first part of the first metal segments is smaller than a second width of the second part of the first metal segments as taught by Huang et al. for the device as disclosed by Feng et al. in view of Tsai et al. to decrease parasitic capacitance to improve self-resonant frequency and quality factor Q (Paragraph [0012]).

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Feng et al. in view of Tsai et al. as applied to claim 1 above, and further in view of Roy et al. [U.S. Pub. No. 2014/0111019].
Regarding Claim 7, Feng et al. shows the 8-shaped inductive coil device is an inductor device (Paragraph [0034]) and the first spiral coil (432) further comprises a pair of voltage input (408) and output (409) terminals (element 432 electrically connected to elements 408, 409).
Feng et al. in view of Tsai et al. does not explicitly disclose voltage for input and output terminals.
Roy et al. shows a device (Fig. 3A) teaching and suggesting voltage for input (V+) and output (V-) terminals (see Fig. 3A).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have voltage for input and output terminals as taught by Roy et al. for the device as disclosed by Feng et al. in view of Tsai et al. to induce voltage on the loops to obtain desirable operating characteristics for inductance values (Paragraph [0152]).

    PNG
    media_image3.png
    811
    974
    media_image3.png
    Greyscale

Drawing A

Allowable Subject Matter
Claims 4-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-3 and 7-8 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Response to Arguments
Applicant's arguments filed 09/14/2021 have been fully considered but they are not persuasive.
In response to applicant’s arguments that Feng et al. shows “one of the crossing connection segments is adjacent to the connection segment structure” is found not persuasive because the term “adjacent” have a broad definition. According to www.merriam-webster.com/dictionary/adjacent, the term adjacent is defined as “not distant” and “nearby”. Therefore, with the support of the broad definition of “adjacent”, Feng et al. shows one of the crossing connection segments is adjacent to the connection segment structure (see Fig. 4c and Drawing 1 above, crossing connection segment CCS2 is adjacent [not distant or nearby] to element 450).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TSZFUNG JACKIE CHAN whose telephone number is (571)270-7981. The examiner can normally be reached M-TH 8:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on (571)272-1990. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TSZFUNG J CHAN/Primary Examiner, Art Unit 2837